Citation Nr: 0829078	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  05-36 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to an effective date earlier than February 18, 
2004, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968.  His decorations include the Purple Heart 
Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the RO 
that granted service connection for PTSD and assigned a 50 
percent evaluation, effective on February 18, 2004.  


FINDINGS OF FACT

1.  The veteran's previous claim of service connection for 
PTSD was denied in November 2001; he was notified of this 
decision but did not file a timely appeal.  

2.  The veteran is first shown to have been diagnosed with 
PTSD on February 18, 2004 and applied to reopen the 
previously denied claim in March of 2004.  


CONCLUSION OF LAW

An effective date earlier that February 18, 2004, for the 
grant of service connection for PTSD is not assignable based 
on the veteran's application to reopen his claim received in 
March 2004  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.114, 3.155(a), 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  

The Act and its implementing regulations (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45620 (to be 
codified at 38 U.S.C.A. § 3.159(c)).  

The Court, however, recently held that VA's duties to notify 
and assist contained in the VCAA are not applicable to cases, 
such as this one, in which the law, rather than the evidence, 
is dispositive.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. 
Principi, 16 Vet. App. 129,  332 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  


II.  Earlier effective date for PTSD.

Generally, the effective date of an award based on an 
original claim or a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 
1351, 1354 (Fed. Cir. 1999).  

The effective date for a grant of service connection is the 
day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
of separation from service.  If the claim is not received 
within one year of separation from service, the effective 
date for a grant of service connection is the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

In addition, where new and material evidence is received 
after final disallowance, the effective date will be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (q)(ii), (r).  

In this case, the evidence shows that the veteran filed his 
original claim seeking service connection for PTSD that was 
denied by the RO in November 2001.  The veteran did not file 
a timely Notice of Disagreement with respect to this claim 
and it became final.  38 U.S.C.A. § 7105 (West 2002).  

On March 12, 2004, the RO received the veteran's application 
to reopen the previously denied claim.  In a July 2004 rating 
decision, the RO granted service connection for PTSD and 
assigned an effective date of February 18, 2004, noting that 
this is the first time the veteran had been diagnosed with 
PTSD.  

In statements submitted to VA, the veteran asserts that the 
effective date should be the date of his previous claim and 
possibly even back to 1981 when he was denied service 
connection for schizophrenia.  

In this regard, the veteran asserts that he has had symptoms 
of PTSD since he was discharge from the service and should be 
granted service connection for this condition based on the 
first occurrence of symptoms.  

In this regard, the Board notes that any communication or 
action indicating an intent to apply for one or more benefits 
administered by VA may be considered an informal claim.  See 
38 C.F.R. § 3.155(a).  

However, "[t]he mere presence of the medical evidence [in 
the record] does not establish an intent on the part of the 
veteran" to seek service connection for a condition.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998).  The mere 
receipt of medical records cannot be construed as an informal 
claim.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

In this case, while the veteran may well have had symptoms of 
PTSD prior to his first diagnosis in February 2004, there is 
no medical diagnosis to confirm this prior to February 18, 
2004.  

In addition, symptoms of a condition do not indicate intent 
to file a claim of service connection.  

The Board finds that the veteran's claims file does not 
contain a communication indicating an intent to reopen the 
previously denied claim of service connection for PTSD prior 
to March 2004, and the medical records do not contain a 
diagnosis of this condition until February 18, 2004.  

In addition, the Board finds that a discussion of 38 U.S.C.A. 
§ 5110(g), 38 C.F.R. § 3.114(a) and the Court's decision in 
McCay v. Brown, 9 Vet. App. 183, 189 (1996), may be helpful.  

In this regard, the Board notes that VA's addition of a 
diagnostic code for PTSD, effective on April 11, 1980, was a 
liberalizing VA issue pursuant to 38 C.F.R. § 3.114(a).  See 
45 Fed Reg. 26,326 (1980).  

Generally, it is the "unequivocal command" of 38 U.S.C.A. § 
5110(a) that the effective date of benefits cannot be earlier 
than the filing of an application therefor, Rodriguez v. 
West, 189 F.3d 1351, 1354 (Fed. Cir. 1999), unless an 
exception applies, the RO granted the earliest effective date 
for a grant of service connection for PTSD that the law 
allows.  

An exception is made under certain circumstances:  

Subject to the provisions of [38 U.S.C. § 
5101], where compensation, dependency and 
indemnity compensation or pension is 
awarded or increased pursuant to any Act 
or administrative issue, the effective 
date of such award or increase shall be 
fixed in accordance with the facts found 
but shall not be earlier than the 
effective date of the Act or 
administrative issue.  In no event shall 
such award or increase be retroactive for 
more than one year from the date of 
application therefor or the date of 
administrative determination of 
entitlement, whichever is earlier.  

38 U.S.C.A. § 5110(g).  

The implementing regulation, 38 C.F.R. § 3.114(a), provides:  

Where pension, compensation, dependency 
and indemnity compensation, or the 
monetary allowance under 38 U.S.C. 1805 
for a child suffering from spina bifida 
who is a child of a Vietnam veteran is 
awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA 
issue approved by the Secretary or by the 
Secretary's direction, the effective date 
of such award or increase shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the effective 
date of the act or administrative issue.  
Where pension, compensation, dependency 
and indemnity compensation, or the 
monetary allowance under 38 U.S.C. 1805 
for a child suffering from spina bifida 
who is a child of a Vietnam veteran is 
awarded or increased pursuant to a 
liberalizing law or VA issue which became 
effective on or after the date of its 
enactment or issuance, in order for a 
claimant to be eligible for a retroactive 
payment under the provisions of this 
paragraph the evidence must show that the 
claimant met all eligibility criteria for 
the liberalized benefit on the effective 
date of the liberalizing law or VA issue 
and that such eligibility existed 
continuously from that date to the date 
of claim or administrative determination 
of entitlement.  The provisions of this 
paragraph are applicable to original and 
reopened claims as well as claims for 
increase.  

        (1) If a claim is reviewed on the 
initiative of VA within 1 year from the 
effective date of the law or VA issue, or 
at the request of a claimant received 
within 1 year from that date, benefits 
may be authorized from the effective date 
of the law or VA issue.  

        (2) If a claim is reviewed on the 
initiative of VA more than 1 year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of 1 year prior to the date of 
administrative determination of 
entitlement.  
        
        (3) If a claim is reviewed at the 
request of the claimant more than 1 year 
after the effective date of the law or VA 
issue, benefits may be authorized for a 
period of 1 year prior to the date of 
receipt of such request.  

The General Counsel of VA has held that the addition of PTSD 
as a diagnostic entity in the schedule for rating mental 
disorders was a "liberalizing VA issue" for purposes of 
38 C.F.R. § 3.114(a),  see VAOPGCPREC 26-97, 62 Fed. Reg. 
63,604 (1997).  

Because, however,  the veteran did not satisfy the criteria 
for a diagnosis of PTSD in April 1980, the evidence 
necessarily shows that he has not met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law or VA issue and that such eligibility 
existed continuously since that time.  

Indeed, the veteran does not argue that he has been diagnosed 
as suffering from PTSD since April 1980, but rather only that 
he has  had symptoms of PTSD prior previous filing and even 
earlier, to include beginning in service.  By its terms, 
therefore, 38 C.F.R. § 3.114(a) is not applicable to the 
veteran's case.  

In addition, regardless of whether VA's April 1980 
promulgation of Diagnostic Code 9411 constitutes a 
liberalizing law or VA issue, the veteran's claim must be 
denied because the evidence shows that he was not clearly 
diagnosed as having this disability prior to February 2004, 
i.e., there is no medical evidence that he has suffered from 
the condition since April 1980.  

In McCay, the Court held that VA regulations promulgated 
pursuant to the Agent Orange Act of 1991, Pub. L. No. 102-4, 
constituted liberalizing regulations.  McCay v. Brown, 9 Vet. 
App. 183 (1996), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  

The veteran argued that the effective date should be in the 
month when he was initially diagnosed as having the 
disability, i.e., in June 1987; the Board had affirmed the 
RO's assignment of May 24, 1990, the date the veteran's claim 
was received, as the appropriate effective date for the grant 
of service connection.  

The Court pointed out, however, that pursuant to 38 U.S.C.A. 
§ 5110(g), an effective date shall not be assigned prior to 
the effective date of any Act or VA issue, and it may not be 
more than one year prior to the date the veteran's 
application was filed or administrative date of entitlement, 
whichever was earlier.  

The Court also indicated that 38 C.F.R. § 3.114 set forth the 
criteria for obtaining a retroactive award based on a 
liberalized benefit; as noted above, the Court held that VA 
regulations promulgated pursuant to the Agent Orange Act of 
1991, Pub. L. No. 102-4, constituted liberalizing 
regulations.  Id.  

The Court reversed the Board and remanded the case for the 
assignment of an effective date for the grant of service 
connection of May 24, 1989.  In reaching this holding, the 
Court explained that the veteran was entitled to the benefit 
as a matter of law because he had submitted his claim in May 
1990, i.e., prior to the enactment of the liberalizing law, 
and that that law provided for an effective date for the 
grant of presumptive service connection of September 26, 
1985.  

The Court stated that, pursuant to 38 C.F.R. § 3.114, the 
veteran was entitled to a grant of service connection of up 
to one year prior to the filing of his claim.  McCay is based 
on the Court's interpretation of 38 C.F.R. § 3.114, which 
provides, in pertinent part, that where compensation is 
awarded pursuant to a liberalizing law or VA issue that 
became effective on or after the date of its enactment or 
issuance, in order for a claimant to be eligible for a 
retroactive payment under the provisions of this paragraph 
the evidence must show that the claimant met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  

In contrast to McCay, where the veteran met all the 
eligibility criteria at the time he filed his claim in May 
1990, in this case, it is uncontested that the veteran was 
not diagnosed as having PTSD in April 1980 or for many years 
thereafter.  

Therefore, even though VA's addition of Diagnostic Code 9411 
for PTSD constituted a liberalizing law or VA issue, because 
he did not satisfy the criteria in April 1980 (or for more 
than two decades thereafter), the veteran had not met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue, i.e., 
April 11, 1980, and that such eligibility had not existed 
continuously from that date to the date of claim or 
administrative determination of entitlement, i.e., March 25, 
2004.  

Accordingly, as the veteran was first diagnosed with PTSD on 
February 18, 2004, or any indication in that he applied to 
reopen his claim of service connection prior to March 12, 
2004, the claim for an earlier effective must be denied by 
operation of law.  


ORDER

An effective date for the grant of service connection for 
PTSD, prior to February 18, 2004, is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


